DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on September 10, 2020, claims benefit to a U.S. provisional application, filed on September 20, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2021 was filed       before the mailing of a first Office action in the present U.S. non-provisional application,                   in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, 12-19, 21, 22, 24-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2021/0152306 A1) in view of Wu et al. (US 2009/0186609 A1).
1. An apparatus for wireless communications (Liu, FIG. 1B), comprising: 
at least one processor (Liu, FIG. 1B, Id.) configured to: 
identify one or more silent periods during which at least a first base station is to refrain from at least certain downlink transmissions on at least some downlink resources (Liu, para. [0004], “…This disclosure presents a method and apparatus for allocating muting resources to detect ”); 
detect one or more downlink transmissions from a second base station during the one or more silent periods (Liu, para. [0004], “…This disclosure presents a method and apparatus for allocating muting resources to detect SSBs transmitted from adjacent IAB nodes. As used herein, a “muting resource” refers to a resource in the time and frequency domain on which an IAB node terminates its originally scheduled reference signals (e.g., synchronization signal (SS) and Physical Broadcast Channel (PBCH) blocks, Channel state information-reference signal (CSI-RS)) transmission and receives reference signals (e.g., SS and PBCH blocks, CSI-RS) transmitted from adjacent IAB nodes. In the following description, we take SSBs as an example of reference signals.” Id.); and 
notify a network entity of the detection (Wu, Abstract, “A method for detecting a neighboring BS interference is provided. The method includes the following steps. A base station (BS) informs a coexistence signaling interval information to a subscriber station (SS) in a wireless access system. The SS obtains a silent period in a coexistence signaling interval from the coexistence signaling interval information, and monitors an interference information from a neighboring BS during the silent period. The SS reports the monitored interference information to the BS. A device for detecting a neighboring BS interference, a method for identifying an interferential neighboring BS and a device thereof are further provided. The problem of resource conflict raised when two BSs which originally are not neighboring BSs become neighboring BSs because of changes of a SS's status, or SS's position and environmental conditions, is solved.” emphasis added.); and 
Liu, FIG. 1B, Id.)
Liu et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Wu et al. provides prior art disclosure and suggestions for the claimed invention, such as notify a network entity of the detection (Wu, Abstract, “A method for detecting a neighboring BS interference is provided. The method includes the following steps. A base station (BS) informs a coexistence signaling interval information to a subscriber station (SS) in a wireless access system. The SS obtains a silent period in a coexistence signaling interval from the coexistence signaling interval information, and monitors an interference information from a neighboring BS during the silent period. The SS reports the monitored interference information to the BS. A device for detecting a neighboring BS interference, a method for identifying an interferential neighboring BS and a device thereof are further provided. The problem of resource conflict raised when two BSs which originally are not neighboring BSs become neighboring BSs because of changes of a SS's status, or SS's position and environmental conditions, is solved.” emphasis added. Id.) The prior art disclosure and suggestions of Wu et al. are for reasons of solving the problem of resource conflict when neighboring base stations change (Wu, Abstract, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of solving the problem of resource conflict when neighboring base stations change.
2. The apparatus of claim 1, wherein the certain downlink transmissions comprise at least one of channel state information reference signal (CSI-RS), tracking reference signal (TRS), synchronization signal block (SSB), physical downlink control channel (PDCCH), or physical downlink shared channel (PDSCH) transmissions (Liu, para. [0004], “…This disclosure presents a method and apparatus for allocating muting resources to detect SSBs transmitted from adjacent IAB ” Id.)
4. The apparatus of claim 1, wherein the silent periods are identified based on a pattern, wherein the first base station generates the pattern (Liu, para. [0095], “In some embodiments, the muting resource configuration information comprises a muting periodicity and a muting pattern. In some embodiments, the muting periodicity is pre-defined by the system. In some embodiments, the value of the muting periodicity can be indicated from the upper-level JAB node to the lower-level JAB node using a bit field. For example, if there are 4 values of the muting periodicity, including 40, 80, 160 and 320 ms, 4 2-bit index can be used to indicate these values…”), and 
wherein the at least one processor is further configured to receive a configuration indicating a pattern identifying the silent periods (Liu, para. [0095], “In some embodiments, the muting resource configuration information comprises a muting periodicity and a muting pattern. In some embodiments, the muting periodicity is pre-defined by the system. In some embodiments, the value of the muting periodicity can be indicated from the upper-level JAB node to the lower-level JAB node using a bit field. For example, if there are 4 values of the muting periodicity, including 40, 80, 160 and 320 ms, 4 2-bit index can be used to indicate these values…” Id.)
6. The apparatus of claim 4, wherein the pattern indicates at least one of: 
a first set of slots corresponding to the silent periods (Liu, para. [0095], “In some embodiments, the muting resource configuration information comprises a muting periodicity and a muting pattern. In some embodiments, the muting periodicity is pre-defined by the system. In some ” Id.); or 
sets of downlink symbols each within a slot of a second set of slots corresponding to the silent periods, wherein the downlink symbols comprise symbols that can be determined as downlink semi-statically, semi-persistently or dynamically determined as downlink (Liu, para. [0107], “Referring back to FIG. 14, the method 1400 continues to operation 1404 in which at least one muting resource set comprising at least one muting resource in a half radio frame is determined according to some embodiments. The at least one muting resource set can be determined according to the muting resource configuration information and/or measurement resource configuration information as discussed above. Upon determining the at least one muting resource, muting resource configurations (i.e., maximum number of SSBs, OFDM symbols occupied by each SSB in a time slot) can be further performed by the lower-level IAB nodes according to various embodiments in FIGS. 3-13.”)
7. The apparatus of claim 1, wherein one or more downlink transmissions detected from the second base station comprise at least one of a cell-specific signal (Liu, para. [0049], “Referring again to FIG. 1A, as mentioned above, the JAB donor 102-0A repeatedly broadcasts system information associated with the JAB donor 102-0A directly to one or more UE's 104 and/or to one or more first-level JAB nodes so as to allow the UE 104 to access the network through JAB nodes/donor within the cell 101 where the JAB donor 102-0A is located, and in general, to operate properly within the cell 101. Plural information such as, for example, downlink and uplink cell bandwidths, downlink and uplink configuration, configuration for random access, etc., can be included in the system information, which will be discussed in further detail below. Typically, the JAB donor 102-0A broadcasts a first signal carrying some major system information, for example, configuration of the cell 101 through a PBCH (Physical Broadcast ”) or a user equipment (UE)-specific signal; wherein the cell-specific signal comprises at least one of: a synchronization signal block (SSB) that carries a same cell identifier (ID) as the first base station; or a first physical downlink control channel (PDCCH); or a first physical downlink shared channel (PDSCH) (Liu, para. [0049], Id.); and wherein the UE-specific signal comprises at least one of: a second PDCCH scrambled by a UE-specific identifier (ID); or a second PDSCH scheduled by a third PDCCH scrambled by a UE-specific ID.
8. The apparatus of claim 1, wherein the apparatus comprises the first base station (Liu, para. [0004], “…This disclosure presents a method and apparatus for allocating muting resources to detect SSBs transmitted from adjacent IAB nodes. As used herein, a “muting resource” refers to a resource in the time and frequency domain on which an IAB node terminates its originally scheduled reference signals (e.g., synchronization signal (SS) and Physical Broadcast Channel (PBCH) blocks, Channel state information-reference signal (CSI-RS)) transmission and receives reference signals (e.g., SS and PBCH blocks, CSI-RS) transmitted from adjacent IAB nodes. In the following description, we take SSBs as an example of reference signals.” Id.)
9. The apparatus of claim 8, wherein: 
the silent periods are randomly chosen by the first base station (Liu, para. [0103], “In some embodiments, a random number generated by the upper-level JAB node can be directly used to indicate a muting resource for the lower-level JAB node. For example, referring to FIG. 15 again, there are 8 resources for potential transmission of SSBs in a muting periodicity of 160 ms. Specifically, a random ”)
12. The apparatus of claim 1, wherein the identifying comprises identifying silent periods during which a first base station refrains from at least certain downlink transmissions on at least some downlink resources (Liu, para. [0004], “…This disclosure presents a method and apparatus for allocating muting resources to detect SSBs transmitted from adjacent IAB nodes. As used herein, a “muting resource” refers to a resource in the time and frequency domain on which an IAB node terminates its originally scheduled reference signals (e.g., synchronization signal (SS) and Physical Broadcast Channel (PBCH) blocks, Channel state information-reference signal (CSI-RS)) transmission and receives reference signals (e.g., SS and PBCH blocks, CSI-RS) transmitted from adjacent IAB nodes. In the following description, we take SSBs as an example of reference signals.” Id.)
13. The apparatus of claim 1, wherein the apparatus is configured to detect downlink transmissions based on one or more silent period patterns, each associated with a different first base station (Liu, para. [0004], “…This disclosure presents a method and apparatus for allocating muting resources to detect SSBs transmitted from adjacent IAB nodes. As used herein, a “muting ” Id.)
14. The apparatus of claim 1, wherein the apparatus is configured to detect downlink transmissions transmitted by one or more second base stations (Liu, para. [0004], “…This disclosure presents a method and apparatus for allocating muting resources to detect SSBs transmitted from adjacent IAB nodes. As used herein, a “muting resource” refers to a resource in the time and frequency domain on which an IAB node terminates its originally scheduled reference signals (e.g., synchronization signal (SS) and Physical Broadcast Channel (PBCH) blocks, Channel state information-reference signal (CSI-RS)) transmission and receives reference signals (e.g., SS and PBCH blocks, CSI-RS) transmitted from adjacent IAB nodes. In the following description, we take SSBs as an example of reference signals.” Id.)
15. The apparatus of claim 1, wherein the apparatus comprises one of a plurality of first nodes configured to detect downlink transmissions based on the same silent period pattern associated with the same first base station (Liu, para. [0004], “…This disclosure presents a method and apparatus for allocating muting resources to detect SSBs transmitted from adjacent IAB nodes. As used herein, a “muting resource” refers to a resource in the time and frequency domain on which an IAB node terminates its originally scheduled reference signals (e.g., synchronization signal (SS) and Physical Broadcast Channel (PBCH) blocks, Channel state information-reference signal (CSI-RS)) transmission and receives reference signals (e.g., SS and PBCH blocks, CSI-RS) transmitted from adjacent IAB nodes. In the following description, we take SSBs as an example of reference signals.” Id.)
Liu, para. [0004], “…This disclosure presents a method and apparatus for allocating muting resources to detect SSBs transmitted from adjacent IAB nodes. As used herein, a “muting resource” refers to a resource in the time and frequency domain on which an IAB node terminates its originally scheduled reference signals (e.g., synchronization signal (SS) and Physical Broadcast Channel (PBCH) blocks, Channel state information-reference signal (CSI-RS)) transmission and receives reference signals (e.g., SS and PBCH blocks, CSI-RS) transmitted from adjacent IAB nodes. In the following description, we take SSBs as an example of reference signals.” Id.)
17. The apparatus of claim 1, wherein the at least one processor is further configured to notify one or more other nodes that are not configured with information identifying silent periods of the detection (Liu, para. [0103], “…In some embodiments, the random number and thus the muting resource remain constant in at least one muting periodicity. In some embodiments, a different random number can be generated by the upper-level JAB node and thus a different muting resource can be indicated to the lower-level JAB node in a different muting periodicity. Therefore, a possibility for measurement of adjacent JAB nodes can be improved according to this method for the muting resource indication according to random numbers generated by the upper-level JAB node through a plurality of muting periodicity.” Id.)
18. An apparatus for wireless communications (Liu, FIG. 1B, Id.), comprising: 
at least one processor (Liu, FIG. 1B, Id.) configured to: 
identify one or more silent periods during which the apparatus is to refrain from transmitting at least certain downlink transmissions on at least some downlink resources (Liu, para. [0004], Id.); 
Liu, para. [0004], Id.); and 
receive an indication that at least a first node detected, during at least one of the silent periods, one or more signals transmitted from a second base station (Wu, Abstract, Id.); and 
a memory coupled with the at least one processor (Liu, FIG. 1B, Id. cf. Claim 1).
Liu et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Wu et al. provides prior art disclosure and suggestions for the claimed invention, such as receive an indication that at least a first node detected, during at least one of the silent periods, one or more signals transmitted from a second base station (Wu, Abstract, Id.) The prior art disclosure and suggestions of Wu et al. are for reasons of solving the problem of resource conflict when neighboring base stations change (Wu, Abstract, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of solving the problem of resource conflict when neighboring base stations change.
19. The apparatus of claim 18, wherein the certain downlink transmissions comprise at least one of channel state information reference signal (CSI-RS), tracking reference signal (TRS), synchronization signal block (SSB), physical downlink control channel (PDCCH), or physical downlink shared channel (PDSCH) transmissions (Liu, para. [0004], Id. cf. Claim 2).
21. The apparatus of claim 18, wherein the at least one processor is further configured to send the first node an indication of the silent periods (Liu, para. [0103], Id. cf. Claim 17).
Liu, para. [0095], Id.); and wherein the apparatus generates the pattern (Liu, para. [0095], Id. cf. Claim 4).
24. The apparatus of claim 22, wherein the pattern indicates at least one of:
a first set of slots corresponding to the silent periods (Liu, para. [0095], Id.); or
sets of downlink symbols, each within a slot of a second set of slots corresponding to the silent periods, wherein the downlink symbols comprise symbols that can be determined as downlink semi-statically, semi-persistently or dynamically determined as downlink (Liu, para. [0107], Id. cf. Claim 6).
25. The apparatus of claim 18, wherein the certain downlink transmissions comprise at least one of a cell-specific signal (Liu, para. [0049], Id.) or a user equipment (UE)-specific signal; wherein the cell-specific signal comprises at least one of: a synchronization signal block (SSB) that carries a same cell identifier (ID) as the apparatus; or a first physical downlink control channel (PDDCH); or a first physical downlink shared channel (PDSCH) (Liu, para. [0049], Id.); and wherein the UE-specific signal comprises at least one of: a second PDCCH scrambled by a UE-specific identifier (ID); or a second PDSCH scheduled by a third PDCCH scrambled by a UE-specific ID (cf. Claim 7).
26. The apparatus of claim 18, wherein: 
the silent periods are randomly chosen by the apparatus (Liu, para. [0103], Id. cf. Claim 9).
28. The apparatus of claim 26, wherein the first node comprises one of: a stationary node (Liu, para. [0004], Id.); a stationary user equipment (UE); or a mobile UE designed to roam a network to passively listen to detect imposter base stations in different locations.
Liu, FIG. 1B, Id.), the method comprising: 
identifying one or more silent periods during which at least a first base station is to refrain from at least certain downlink transmissions on at least some downlink resources (Liu, para. [0004], Id.); 
detecting one or more downlink transmissions from a second base station during the one or more silent periods (Liu, para. [0004], Id.); and 
notifying a network entity of the detection (Wu, Abstract, Id. cf. Claim 1).
Liu et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Wu et al. provides prior art disclosure and suggestions for the claimed invention, such as notifying a network entity of the detection (Wu, Abstract, Id.) The prior art disclosure and suggestions of Wu et al. are for reasons of solving the problem of resource conflict when neighboring base stations change (Wu, Abstract, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of solving the problem of resource conflict when neighboring base stations change.
30. A method for wireless communications by a first base station (Liu, FIG. 1B, Id.), the method comprising: 
identifying one or more silent periods during which the first base station is to refrain from transmitting at least certain downlink transmissions on at least some downlink resources (Liu, para. [0004], Id.); 
Liu, para. [0004], Id.); and 
receiving an indication that at least a first node detected, during at least one of the silent periods, one or more signals transmitted from a second base station (Wu, Abstract, Id. cf. Claim 1).
Liu et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Wu et al. provides prior art disclosure and suggestions for the claimed invention, such as receiving an indication that at least a first node detected, during at least one of the silent periods, one or more signals transmitted from a second base station (Wu, Abstract, Id.) The prior art disclosure and suggestions of Wu et al. are for reasons of solving the problem of resource conflict when neighboring base stations change (Wu, Abstract, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of solving the problem of resource conflict when neighboring base stations change.
Claims 3, 5, 10, 11, 20, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2021/0152306 A1) in view of Wu et al. (US 2009/0186609 A1), further in view of Kaushik (US 2018/0007067 A1).
3. The apparatus of claim 1, wherein the at least one processor is further configured to determine the second base station is posing as the first base station based on the detection (Kaushik, paras. [0017], [0020], “The location server 110 includes a spoof detection module 112 which uses silence periods for iBeacon transmissions to detect the spoofing beacon device 101. When receiving iBeacon identifiers along with a time stamp, the location server 110 refers to silence periods in which no iBeacons from the beacon device 130. If a transmission was made during a silence period, the spoof detection module 132 flags as spoofed. The silence periods can be unique for each device or uniform The spoofing beacon device 101 can be operated by a malicious entity or process. To configure, the beacon device 130 is observed for legitimate location beacons that are then replicated by the spoofing beacon device 101. iBeacons are typically not secured to encourage wide deployment. Many location systems broadcast location beacons in a periodic manner, and thus, the spoofing beacon device 101 assumes the same operation. However, time stamps generated by the spoofing beacon device 101 will be outside of the shared algorithm of the legitimate locationing. In one case, the spoofing beacon device 101 generates bogus location identification information and time stamps to send to the location server 110. In yet another case, the spoofing beacon device 101, configured with a location broadcasting application, misleads stations within range by broadcasting fake beacons that are sent to the location server 110 by unknowing mobile devices…” emphasis added.) The prior art disclosure and suggestions of Kaushik are for reasons of improving location determination with more integrity and reliability (Kaushik, para. [0007], “Advantageously, computer devices are more reliable by having locations determine with more integrity and reliability.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of improving location determination with more integrity and reliability.
5. The apparatus of claim 4, wherein receiving the configuration comprises receiving an encrypted message comprising the pattern identifying the silent periods (Kaushik, para. [0019], “The beacon device 130 periodically broadcasts location beacons or iBeacons from a static location. The beacons include an identifier of the beacon device 130 which can be looked up on the location sever 110. The identifier can be several byes long and universally unique. Silence periods are programmed into the beacon periods, and synchronized with the location server 110. The silence periods can be produced ”)
10. The apparatus of claim 1, wherein the apparatus comprises a node that is deployed in a network to passively listen to detect imposter base stations for security purposes (Kaushik, paras. [0017], [0020], Id.)
11. The apparatus of claim 10, wherein the apparatus comprises one of: a stationary node; a stationary user equipment (UE); or a mobile UE designed to roam the network to passively listen to detect imposter base stations in different locations (Kaushik, paras. [0017], [0020], Id.)
20. The apparatus of claim 18, wherein the at least one processor is further configured to determine the second base station is posing as the apparatus based on the indication (Kaushik, paras. [0017], [0020], Id. cf. Claim 3).
23. The apparatus of claim 22, wherein the configuration is provided in an encrypted message (Kaushik, para. [0019], Id. cf. Claim 5).
27. The apparatus of claim 26, wherein the first node comprises a node that is deployed in a network to passively listen to detect imposter base stations for security purposes (Kaushik, paras. [0017], [0020], Id. cf. Claim 10).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Novlan et al. (US 2020/0107383 A1) provides prior art disclosure and suggestions considered as relevant to the subject matter of the claimed invention (Novlan, Abstract, “The same or similar physical signals can be used for both user equipment (UE) and an integrate access backhaul ”)
Do et al. (US 2018/0317196 A1) provides prior art disclosure and suggestions considered as relevant to the subject matter of the claimed invention (Do, Abstract, “Systems, methods, apparatuses, and computer-readable media for adaptive wake-up scheduling under PRS muting are disclosed. For example, A mobile device can measure a plurality of reference signals for positioning having a muting pattern cycle comprising two or more time periods. The mobile device, during an evaluation phase, can receive during one or more evaluation time periods within the muting pattern cycle, reference signals detectable by the mobile device during the one or more evaluation time periods within the muting pattern cycle. The mobile device can determine a subset of the muting pattern cycle for measuring reference signals, where the subset of the muting pattern cycle comprises a number of time periods fewer than the two or more time periods of the muting pattern cycle. The mobile device then measures reference signals only during the determined subset of the muting pattern cycle.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476